Case 6:17-cv-00423-JDK-KNM Document 64 Filed 07/29/20 Page 1 of 2 PageID #: 1959




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  MICHAEL VINCENT MOORE, #2002686,                     §
                                                       §
           Petitioner,                                 §
                                                       §
  v.                                                   §         Case No. 6:17-CV-423-JDK-KNM
                                                       §
  DIRECTOR, TDCJ-CID,                                  §
                                                       §
           Respondent.                                 §

                   ORDER ADOPTING REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

           This action was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

  28 U.S.C. § 636.       On November 18, 2019, the Magistrate Judge issued a Report and

  Recommendation (Docket No. 42) recommending that the petition for writ of habeas corpus be

  denied. It was further recommended that a certificate of appealability should be denied. Id.

  Petitioner filed written objections. Docket No. 45.

           The Court reviews objected-to portions of the Magistrate Judge’s Report and

  Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

  court shall make a de novo determination of those portions of the report or specified proposed

  findings and recommendations to which objection is made.”). The Court conducting a de novo

  review examines the entire record and makes an independent assessment under the law. Douglass

  v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

  grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

  days).

           Having reviewed Petitioner’s objections de novo, the Court concludes that the objections

  are without merit and that the findings and conclusions of the Magistrate Judge are correct.


                                                   1
Case 6:17-cv-00423-JDK-KNM Document 64 Filed 07/29/20 Page 2 of 2 PageID #: 1960



         Accordingly, it is ORDERED that Petitioner’s objections are OVERRULED and that the

  Magistrate Judge’s Report (Docket No. 42) is ADOPTED as the opinion of this Court. It is further

  ORDERED that the petition for writ of habeas corpus is DISMISSED WITH PREJUDICE. A

  certificate of appealability is DENIED. All pending motions are DENIED AS MOOT.

         So ORDERED and SIGNED this 29th day of July, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
